Title: To Thomas Jefferson from Peter Carr, 30 December 1786
From: Carr, Peter
To: Jefferson, Thomas



Hon’d. Sir
Williamsburg Decembr. 30. 86.

A Ship being about to sail for Paris: I embrace the oppertunity of informing you (by Her) of my situation, and progress in Literature, since I wrote you last.—I left the grammar school in April last; In consequence of a polite and Friendly invitation given me by Mr. Wythe, to go through a course of reading with him; And as He thought it improper to begin in the middle of a course of Lectures, I defer’d it untill October last which was the commencement of a new course.—Here I attend the Professors of Moral and Natural philosophy, Mathematicks and Modern Languages and Mr. Wythe has invited me to attend His Lectures on Law.—With respect to Modern Languages I have read French mostly, the want of a Spanish dictionary has retarded my advancement in that language.
Mr. Bellini has prevailed on me to begin Italian as he thinks by the time you can send me a Spanish dictionary, I may be a tolerable Master of that language, also that it will greatly facilitate my progress in Spanish. I received from you last Spring a trunk of books, at same time a letter for both of which you receive my greatfull thanks.—I am now reading with Mr. Wythe the ancient history which you advised; am likewise reading the Tragedies of Aschylus, which as soon as I have finished I shall take up Aristophanes. You also advise me to read the works of Ossian, which I have done and should be more pleased with them if there were more variety. We have had very flattering accounts of my brother Sam lately. Dabney by the direction of Mr. Madison is at the Academy in prince Edward. My Mother and the family were well a few days ago; I also have the satisfaction to inform you Polly is well. Remember me Affectionately to my Cousin and believe me to be with due respect, Your affectionate Nephew,

Peter Carr

